



COUR DAPPEL DE LONTARIO

RÉFÉRENCE:
Muzaliwa (Re), 2018 ONCA 545

DATE: 20180613

DOSSIER: C64452

Les juges Rouleau, van Rensburg
    et Pardu

DANS LAPPEL DE David Muzaliwa

UN APPEL EN VERTU DE LA PARTIE
    XX.1 DU CODE CRIMINEL

Mélanie Lord, pour lappelant

Marie-Pierre T. Pilon, pour lhôpital Royal
    Ottawa

Philippe Cowle, pour le ministère du
    procureur général

Date de laudience : le
    23 avril 2018

En appel de la décision imposée par la
    Commission ontarienne dexamen en date du 22 septembre 2017.

Le
    juge Rouleau :

Introduction

[1]

Lappelant, M. Muzaliwa, fait appel de la
    décision de la Commission ontarienne dexamen (la « Commission ») en
    date du 11 août 2017 (et modifiée le 22 septembre 2017) dans laquelle il fut
    déclaré inapte à subir son procès. La Commission ordonna également sa détention
    au service de médecine légale en milieu fermé du Centre de santé mentale de
    Brockville (« Centre de Brockville »), une division des services de santé Royal
    Ottawa. Lappelant ne conteste pas la déclaration quil est inapte à subir son
    procès et quil représente encore un risque important pour la collectivité en
    raison de sa grave maladie mentale. Il maintient que la Commission aurait dû
    ordonner son transfert du Centre de Brockville au Centre de santé mentale Royal
    Ottawa (« Centre dOttawa »).

les faits

[2]

Monsieur Muzaliwa a 32 ans. Il fait preuve de
    troubles de comportement depuis au moins 2006 et a eu plusieurs contacts avec
    la police en raison de comportements sexuels inappropriés. En 2013, il est accusé
    dagression et de présence illégale dans une maison dhabitation. Il est ensuite
    admis au Centre dOttawa en raison de son inaptitude à subir son procès. Suite
    à la suspension des accusations en avril 2015, M. Muzaliwa a continué
    dêtre hospitalisé, cette fois en vertu de la
Loi sur la santé mentale
,
    L.R.O. 1990, chap. M.7.

[3]

En janvier 2016, M. Muzaliwa demeurait détenu au
    Centre dOttawa quand il a été accusé dagression sexuelle sur une patiente
    résidant à la même institution. Suivant la perpétration de linfraction, M.
    Muzaliwa a été transféré à lunité dévaluation du service de médecine légale
    du Centre dOttawa. Ce transfert avait pour but de le séparer de la plaignante
    et détablir un plan de traitement plus strict.

[4]

Le diagnostic actuel est que M. Muzaliwa souffre
    dun retard mental léger. Son pays de naissance est la République du Congo. Avant
    de venir au Canada, M. Muzaliwa a habité avec sa mère au Gabon.

[5]

Bien que M. Muzaliwa vienne dune famille
    francophone et parle le français, il parle aussi un peu langlais. Ses habilités
    de communication dans les deux langues sont toutefois limitées, celles-ci
    correspondant au niveau dhabilité dune personne de huit à neuf ans. Ceci dit,
    le français est sa langue de choix. Sa mère réside à Ottawa et parle le
    français.

[6]

Durant sa détention dans lunité dévaluation du
    Centre dOttawa, M. Muzaliwa a pu faire partie de certains groupes et participer
    à certaines activités de lunité. Les ressources de lunité ont été adaptées afin
    quil puisse participer à des activités plus appropriées pour son niveau de
    fonctionnement intellectuel. La thérapeute comportementaliste la rencontré
    toutes les semaines. Elle lui a donné une certaine éducation sexuelle adaptée à
    son handicap intellectuel. Malgré cette thérapie et les médicaments qui lui ont
    été prescrits, le comportement sexuel inapproprié de M. Muzaliwa sest
    poursuivi, bien que de façon moins marquée quauparavant.

(1)

La décision de 2016

[7]

Monsieur Muzaliwa a comparu devant la Commission
    le 24 mai 2016. La Commission a ordonné son transfert au Centre de Brockville.
    La raison principale de ce transfert était que la plaignante demeurait
    hospitalisée au sein de lunité de réadaptation du Centre dOttawa. Selon la
    Commission, ceci ferait en sorte que M. Muzaliwa aurait été tenu de
    demeurer confiné sur lunité dévaluation pour éviter tout contact possible avec
    la plaignante. Lunité dévaluation ne permet pas à M. Muzaliwa davoir
    des privilèges de sortie. Ainsi, un tel placement imposerait une restriction plus
    sévère sur sa liberté que sil était transféré au Centre de Brockville.

[8]

Selon le témoignage du docteur ayant traité M.
    Muzaliwa quand il était au Centre dOttawa, le docteur Dufour, un transfert à
    Brockville lui permettrait dêtre placé sur une unité où il pourrait bénéficier
    de privilèges de sortie sur le terrain de lhôpital et possiblement dans la
    communauté. De plus, Brockville possède une unité qui nhéberge que des
    patients de sexe masculin, diminuant ainsi le risque de comportement sexuel
    inapproprié.

(2)

La décision de 2017

[9]

Deux autres audiences ont eu lieu en 2017. Les audiences
    ont procédé en français, avec un interprète pour le docteur Prior, le
    psychiatre traitant de M. Muzaliwa à Brockille, qui ne parle pas le
    français. La décision rendue suite à la deuxième audience fait objet du présent
    appel.

[10]

La preuve présentée à la Commission lors de la
    première audience démontre que, suite à son transfert à Brockville, M. Muzaliwa
    a présenté de nombreux problèmes. En raison de son comportement, il a nécessité
    des périodes de placement dans une unité à sécurité plus élevée ainsi que des périodes
    disolement. Il ny a pas eu damélioration dans son comportement sexuel agressif.
    Il a également développé des comportements sexuels inappropriés envers les
    hommes. Au moment de sa comparution devant la Commission, M. Muzaliwa était
    depuis quelque temps placé sur lunité la plus restrictive de lhôpital dû à
    son comportement.

[11]

Monsieur Muzaliwa ne reçoit pas de thérapie
    comportementaliste présentement, faute de thérapeute dans ce domaine à
    Brockville. Les deux employés pouvant communiquer en français étaient sur le
    point de quitter leur emploi à lhôpital. Ceci ferait en sorte que toutes
    communications, y compris lévaluation de laptitude de M. Muzaliwa à
    subir son procès prévue par le
Code criminel
devraient probablement être
    faites par lentremise dun interprète.

[12]

Monsieur Muzaliwa a donc demandé à la Commission
    quelle ordonne son retour au Centre dOttawa. Il a fait valoir quaucun des
    avantages anticipés ayant motivé la Commission à ordonner son transfert au
    Centre de Brockville lannée précédente ne se sont réalisés. De plus, labsence
    de français au Centre de Brockville constitue un obstacle non seulement pour
    lui, mais aussi pour sa mère.

[13]

En effet, outre la question linguistique, lisolement
    de M. Muzaliwa savère également problématique puisque sa mère et ses
    enfants habitent à Ottawa. Quand M. Muzaliwa a comparu devant la Commission en
    2016, sa mère témoigna que les déplacements entre Ottawa et Brockville seraient
    extrêmement difficiles.

[14]

Dans son témoignage à la première audience, le
    docteur Prior a convenu que M. Muzaliwa serait mieux servi en français. Le
    docteur Prior a décrit l aptitude de M. Muzaliwa en anglais comme « très
    élémentaire ». Selon les psychiatres qui travaillaient avec M. Muzaliwa au
    Centre dOttawa, son aptitude en français serait « élémentaire ». Cependant,
    le docteur Prior a nuancé son opinion en précisant quil navait pas
    dexpertise dans le domaine des capacités linguistiques.

[15]

La Commission a ajourné laudience et a demandé aux
    équipes de traitement du Centre Brockville et du Centre dOttawa de se réunir pour
    discuter de la question de lenvironnement optimal pour M. Muzaliwa. Ceux-ci
    devaient considérer les questions linguistiques, la proximité avec sa famille,
    et le type de logement disponible.

[16]

Le rapport supplémentaire, signé par les deux équipes
    de traitement, recommandait que M. Muzaliwa reste détenu au Centre de
    Brockville et cela, principalement parce que la plaignante demeurait
    hospitalisée sur lunité de réadaptation au Centre dOttawa. Ainsi, si M.
    Muzaliwa retournait au Centre dOttawa, ses privilèges seraient sévèrement
    limités puisquil serait détenu sur lunité dévaluation, lunité la plus
    restrictive.

[17]

Tous les médecins étaient de lavis quun
    traitement en français ne confèrerait pas nécessairement de bénéfices thérapeutiques
    à cause des capacités limitées de M. Muzaliwa. Cette conclusion semble reposer
    sur les évaluations orthophoniques faites dans le passé qui nétaient pas
    devant la Commission. Cependant, le rapport considère que les services en français
    seraient avantageux pour la famille de M. Muzaliwa.

[18]

Lors de la deuxième audience, le docteur Prior a
    expliqué les conclusions du rapport supplémentaire. En ce qui a trait à la
    famille de M. Muzaliwa, il était de lavis quelle ne jouerait pas un rôle
    très actif dans son traitement, celui-ci étant axé principalement sur les
    médicaments et la
thérapie comportementale. De plus, du
    personnel francophone était habituellement présent à Brockville lors des
    rencontres avec la mère pour aider au besoin.

[19]

La Commission a accepté la recommandation du
    docteur Prior et des deux équipes de traitement. La Commission a ordonné que M.
    Muzaliwa demeure détenu au Centre de Brockville.

(3)

Lappel

[20]

Monsieur Muzaliwa a fait appel de la décision de
    la Commission. Il maintient que la décision est déraisonnable et que lappel
    devrait être accordé. Il fait valoir que la Commission :

(a)

a placé trop dimportance sur la possibilité que la plaignante soit
    traumatisée par son retour au Centre dOttawa;

(b)

na pas tenu compte que les avantages anticipés par le transfert au
    Centre de Brockville ne se sont pas matérialisés. De fait, il na réalisé
    pratiquement aucun progrès durant la dernière année et demeure détenu sur
    lunité dévaluation, lunité la plus restrictive du Centre de Brockville;

(c)

a commis une erreur en indiquant que le placement à Ottawa serait
    plus sévère. M. Muzaliwa accepte dêtre placé sur lunité dévaluation du
    Centre dOttawa, nonobstant labsence de tout privilège, plutôt que de demeurer
    au sein de lunité dévaluation du Centre de Brockville où il ne reçoit également
    aucun privilège;

(d)

na pas accordé assez dimportance à ses droits linguistiques et à
    ceux de sa famille. Elle na pas non plus accordé assez dimportance à ses besoins
    dêtre près de sa famille et dêtre dans un milieu francophone;

(e)

a commis une erreur en indiquant quun déménagement pourrait avoir
    des effets négatifs sur M. Muzaliwa.

[21]

De plus, tel que rapporté par le Centre de
    Brockville, la plaignante a reçu son congé du Centre dOttawa le 28 mars 2018. Compte
    tenu de cette nouvelle preuve, il ny a plus de raison justifiant le refus dordonner
    son retour au Centre dOttawa.

aNALYSE

[22]

À mon avis, lappel doit être accordé. Selon ma
    lecture des motifs de la Commission, le fait que la plaignante résidait
    toujours au Centre dOttawa était la raison principale motivant le refus de la
    demande de transfert de M. Muzaliwa. En raison du risque de traumatisme
    pour la plaignante, il aurait été nécessaire de limiter tout contact entre eux.
    Pour ce faire, il aurait fallu que M. Muzaliwa soit détenu dans lunité
    dévaluation suite à un transfert. Selon la Commission, ceci aurait limité indument
    sa liberté.

[23]

Par contre, la Commission na pas enquêté pour
    savoir si et quand le Centre dOttawa prévoyait que la plaignante prendrait son
    congé de lhôpital avant de rendre sa décision. La Commission na pas non plus
    examiné limpact quaurait le départ de la plaignante sur le placement de M.
    Muzaliwa. Dans les circonstances de la présente affaire, y compris la volonté
    de M. Muzaliwa de demeurer sur lunité dévaluation malgré les limites à sa
    liberté, ceci constitue une erreur. Il était important denquêter sur cette
    question étant donné le rôle critique que jouait la présence de la plaignante
    au Centre dOttawa dans le refus de la Commission.

[24]

Selon la preuve, il est apparent que M. Muzaliwa
    aurait avantage à être détenu au Centre dOttawa. Quoique la Commission ne
    semble pas avoir enquêté sur la question, il pourrait potentiellement reprendre
    le traitement suivi avec la thérapeute comportementaliste qui le traitait avant
    son transfert au Centre de Brockville. La preuve indique que la thérapie
    comportementaliste est essentielle pour M. Muzaliwa, et quil ny a présentement
    aucun thérapeute dans ce domaine au Centre de Brockville.

[25]

À
Ottawa, M. Muzaliwa pourrait
    être desservi dans la langue de son choix, le français, avec tous les avantages
    que ceci représente. Il y serait à proximité de sa mère, de ses enfants, et de
    sa communauté linguistique. De plus, un transfert à Ottawa offre probablement
    de meilleures chances dobtenir un placement dans la communauté en français si
    sa condition saméliore suffisamment. En effet, sa mère a témoigné en 2016 que
    M. Muzaliwa participait aux programmes du centre communautaire francophone à
    Ottawa quand ses privilèges le permettait. Quoiquil sagissait de
    circonstances différentes, cette cour a déjà reconnu que lisolement culturel
    et linguistique pouvait potentiellement nuire à la réinsertion sociale et aux
    autres besoins dun accusé :
R. v. Aghdasi
, 2011 ONCA 57, 280 O.A.C.
    119, au para. 24.

[26]

Le désavantage principal, soit le besoin de le
    placer sur lunité dévaluation pour lisoler de la plaignante, disparait avec
    le départ de celle-ci. Le seul autre désavantage mentionné par la Commission
    est quun autre déménagement pourrait avoir des effets négatifs. Il y a très
    peu au dossier à lappui de cette observation. Sur ce point, il est à mon avis
    pertinent que M. Muzaliwa ait exprimé le désir dêtre transféré au Centre
    dOttawa et quil y serait plus près de sa mère et de ses enfants.

[27]

Lappel soulève aussi une question importante
    concernant la langue. Sur cette question, la Commission sest limitée à dire
    que « [b]ien que M. Muzaliwa puisse recevoir un traitement en
    français à Ottawa, rien nindique que ce transfert lui procurerait un bénéfice
    thérapeutique important. » Quoiquil me paraisse surprenant quun
    traitement psychiatrique dans sa langue ne soit pas hautement préférable, jaccepte
    que cette conclusion semble être conforme à la preuve psychiatrique présentée à
    la Commission lors de la deuxième audience.

[28]

Par contre, la Commission ne sest pas penchée
    sur la question des droits linguistiques que pourrait avoir M. Muzaliwa, une question
    distincte de la possibilité dun « bénéfice thérapeutique ».
    Larticle 530 du
Code criminel
et la
Loi sur les services en
    français
prévoient le droit à certains services en français. Lévaluation
    psychiatrique et autres démarches prises au cours du processus de détermination
    daptitude à subir son procès font ils partie du procès, ou sont-elles autrement
    comprises sous larticle 530? Le traitement fournit à M. Muzaliwa durant
    sa détention et les communications quil entretient avec le Centre dOttawa et
    le Centre de Brockville sont-ils des « services » pour les fins de larticle
    1 de la
Loi sur les services en français
? Pour répondre à cette
    question, il est nécessaire de déterminer quelle entité communique et fournit
    un traitement à M. Muzaliwa. Est-ce tout simplement un service offert par
    lhôpital, qui est sujet à une exemption selon larticle 1(a), et dont la désignation
    partielle des Services de Santé Royal Ottawa selon larticle 1.180 du Règlement
    398/93 ne couvre pas? Ou, plutôt, est-ce un service que lhôpital rend à M.
    Muzaliwa pour le compte de la province, la Commission, ou les services
correctionnels, et donc pour le compte dun organisme gouvernemental
    en vertu du Règlement 284/11, ce qui pourrait faire en sorte que M. Muzaliwa
    ait droit aux services en français en vertu de larticle 5? Le dossier de preuve
    en notre possession ne nous permet pas de répondre à ces questions.

[29]

Si le transfert au Centre dOttawa lui est
    toujours refusé et que M. Muzaliwa na pas accès à des services en
    français, la Commission devrait considérer limpact possible sur ses droits.

cONCLUSIoN

[30]

Monsieur Muzaliwa demande quon accueille
    lappel et quune ordonnance le transférant au Centre dOttawa soit émise.

[31]

Quoique jaccorderais lappel, je suis davis
    quune nouvelle audience devrait être ordonnée. Selon la preuve, léquipe de traitement
    éprouve des difficultés à développer un traitement approprié pour M. Muzaliwa.
    Ne sachant pas le progrès que léquipe pourrait avoir accompli, il me parait préférable
    de remettre la question à la Commission afin quelle décide du meilleur placement
    pour M. Muzaliwa sur la base dun dossier de preuve complet et à jour.

[32]

Pour ces motifs, lappel est accueilli et
    laffaire est remise à la Commission pour la tenue dune nouvelle audience.

« Paul
    Rouleau j.c.a. »

« Je
    souscris K. van Rensburg j.c.a. »

Je
    souscris G. Pardu j.c.a. »

Rendu le : 13 juin 2018


